Citation Nr: 1316935	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  04-13 446	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to a rating higher than 10 percent disabling for a service-connected scar of the forehead.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied all service connection claims and assigned a 10 percent disability rating for the Veteran's service-connection forehead scar, effective September 14, 2001.  The RO in Atlanta, Georgia, currently has jurisdiction.

In a July 2011 rating decision, The RO implicitly granted service connection for PTSD when it assigned an earlier effective date for the Veteran's service-connected adjustment disorder with anxiety and major depressive disorder on the basis of the date the Veteran's PTSD claim was filed.  The claims are highly related as the Veteran and his representative have always alleged that they should have been adjudicated as one claim, the July 2011 explicitly stated that the award of an earlier effective date constituted a grant of the Veteran's PTSD claim, the claims were being adjudicated simultaneously, and the Veteran is represented.  See Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (holding that separate diagnoses should be rated together as one disability where the manifestations or symptoms cannot be distinguished).


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1960 to February 1964.

2.  On May 13, 2013, the Board located an official record from the Social Security Administration showing that the appellant died on February [redacted], 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of the rating decision).  Here, the claims on appeal originated from the RO in Columbia, South Carolina.


ORDER

The appeal is dismissed.




		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


